Exhibit 10.29

 

Hawaiian Telcom & Accenture CONFIDENTIAL

 

Amendment Number Ten

 

To Application Services Agreement

 

January 1, 2008

 

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMSSION.

 

--------------------------------------------------------------------------------


 

AMENDMENT NUMBER TEN

 

TO APPLICATION SERVICES AGREEMENT

 

This Amendment Number Ten (“Amendment”), effective as of January 1, 2008 (the
“Effective Date”), is between Hawaiian Telcom Communications, Inc. (“Hawaiian
Telcom”) and Accenture LLP (“Accenture”). Accenture and Hawaiian Telcom may be
referred to in this Amendment individually as “Party” and together as “Parties.”

 

The Parties entered into that certain Application Services Agreement, effective
as of February 5, 2007 (the “Agreement”), which the Parties now desire to amend.

 

The Parties agree to modify and amend the Agreement, as follows:

 

1.               Amendment to ARTICLE IX: Section 9.4, Invoices, Method of
Payment; Finance Charges, (a) Invoicing; (ii) Enhancement Services, is modified
to read, in its entirety, as follows:

 

“For Enhancement Services, Accenture shall render a single consolidated monthly
invoice at the end of the month that will be the sum of:

 

(i)            Fixed Enhancement Service Charges for Fixed Enhancement Services
to be provided during the current month.

(ii)           Variable Enhancement Services Charges for Variable Enhancement
Services provided during the current month.

 

Accenture shall provide Hawaiian Telcom with a monthly utilization report
outlining personnel that have been deployed during an invoicing period
describing the Enhancement Services provided by such personnel.”

 

2.                       Amendment to Exhibit B-2: Section 1.2, Term, of
Exhibit B-2, Enhancement Services Statement of Work, is modified to read, in its
entirety, as follows:

 

“This Statement of Work shall be extended from the Effective Date and expire on
June 30, 2008, unless an extension is otherwise agreed upon in writing by the
Parties (the “Enhancement Services Term”), provided that the expiration of this
Statement of Work shall not limit any of the warranties provided for in the
Agreement.”

 

3.                       Amendment to Exhibit B-2: Sections 1.3(d), Scope &
Resources, of Exhibit B-2, Enhancement Services Statement of Work, is modified
to read, in its entirety, as follows:

 

“Hawaiian Telcom may review and provide input on individuals to be assigned to
the Fixed Enhancement Services Team and Variable Enhancement Team.  If Hawaiian
Telcom objects to the proposed assignment, the Parties shall work in good faith
to promptly resolve Hawaiian Telcom’s concerns on a mutually agreeable basis
prior to assignment of the individual.

 

1

--------------------------------------------------------------------------------


 

Hawaiian Telcom will provide thirty (30) days prior written notice for requests
to exchange the FTEs roles described in the Fixed Enhancement Team, as outlined
in Exhibit D-2, Table 1.  Such requests will be submitted in writing by Hawaiian
Telcom to Accenture describing the revised roles and skills requested and the
FTEs requested to be exchanged for the Fixed Enhancement Team. Accenture will
notify Hawaiian Telcom of any changes to the Fixed Enhancement Service Charges
or additional out of pocket expenses that may result from the requested
adjustments.  Changes to the Fixed Enhancement Service Charges will only take
effect upon written acceptance of a mutually agreed Change Order.

 

Hawaiian Telcom will provide thirty (30) days written notice for requests to
increase or decrease Variable Enhancement personnel.  Accenture will notify
Hawaiian Telcom of any changes to the Variable Enhancement personnel that may
result from Hawaiian Telcom requested scope of work or projects.  Changes to the
Variable Enhancement Service Charges will only take effect upon written
acceptance of a mutually agreed Change Order.  Notwithstanding the foregoing,
where a Variable Enhancement resource is added solely to perform work on a
specific project and for a finite period of time, no notice to remove such
resource will be required and Accenture will identify upfront any additional out
of pocket expenses that may result in this event as part of such a mutually
agreed Change Order.

 

Hawaiian Telcom may request replacement of individuals assigned to the Fixed
Enhancement Services Team and Variable Enhancement Team for unsatisfactory
performance at any time in accordance with Section 8.5 of the Agreement.

 

Notwithstanding the foregoing notice periods, in the case of a request to add an
additional resource, Accenture will use Reasonable Efforts to accommodate such
request by the date requested by Hawaiian Telcom, and in the case of a removal
of a resource, Accenture will use Reasonable Efforts to re-deploy such resource
by the date Hawaiian Telcom identifies as the date such resource is no longer
required.”

 

4.                       Amendment to Exhibit B-2: Sections 1.3(f), is deleted
in its entirety.

 

5.                       Amendment to Exhibit B-2: Sections 1.4(b), Enhancement
Capacity Work Orders, is deleted in its entirety.

 

6.                       Amendment to Exhibit B-2: Sections 1.4(c), General
Enhancement Work Order, and 1.4(d), Work Order, are deleted in its entirety. 
Also, Section 1.4(e) is modified to read, in its entirety, as follows:

“Unassigned Enhancement Team Members.  If any member of the Enhancement Team is
not assigned to a specific project, or if they are assigned to a specific
project but otherwise have excess capacity and appropriate skills, they will
perform such Enhancement Services or AM Services as directed by Hawaiian Telcom
from time to time.  Correspondingly, Hawaiian Telcom shall have the right to
assign members of the Discretionary AM Services Team to perform Enhancement
Services from time to time.”

 

7.                       Amendment to Exhibit B-2: Sections 1.4(f),
Non-Enhancement Capacity Resource Pool Resources, is deleted in its entirety.

 

2

--------------------------------------------------------------------------------


 

8.                       Amendment to Exhibit B-2: Section 1.5, Charges, of
Exhibit B-2, Enhancement Services Statement of Work, is modified to read, in its
entirety, as follows:

 

“The charges for Enhancement Services from the Effective Date will be in
accordance with the revised Exhibit D (Charges) and Attachment D-2 (Enhancement
Services Charge) as outlined below.  All figures are United States Dollars.”

 

9.                       Amendment to Exhibit D: Sections 3.1 & 3.2, Summary of
Charges & Enhancement Capacity Work Orders, of Exhibit D, Charges, is modified
to read, in its entirety, as follows:

 

“3.1 The monthly charges for Enhancement Services will be the sum of the:

 

(i)                                     Fixed Enhancement Services Charges; and

(ii)                                  Variable Enhancement Services Charges.”

 

3.1 (a) Fixed Enhancement Team & Charges

 

Hawaiian Telcom authorizes and Accenture will provide [ * ] (“FTEs”) at a fixed
monthly charge including expenses of [ * ] as set forth below for the
Enhancement Services Term:

 

ROLE

 

[ * ]

Senior Manager - US

 

[ * ]

Project Manager - US

 

[ * ]

Business Consultant/Analyst - US

 

[ * ]

Technical Lead - US

 

[ * ]

Snr Programmer - US

 

[ * ]

Programmer - US

 

[ * ]

Project Manager - Manila

 

[ * ]

Technical Lead - Manila

 

[ * ]

Snr Programmer - Manila

 

[ * ]

Programmer, Manila

 

[ * ]

 

 

 

Total FTE

 

[ * ]

Revised Enhancement Service Charges

 

[ * ]

 

Exhibit D-2, Table 1 – Fixed Enhancement Team & Charges

Note: Replacing p.27 of Exhibit D-2 only

 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

3.1 (b) Variable Enhancement Team & Charges

 

If the Parties agree that demand requirements exceed [ * ] assigned to the Fixed
Enhancement Services Team, Variable Enhancement Team resources will be added,
subject to acceptance of a mutually agreed Change Order that documents any
additional authorized capacity.  Hawaiian Telcom will have no obligation to pay
for, and Accenture will have no obligation to provide, in excess of [ * ] or any
Variable Enhancement Team FTEs, except subject to a mutually agreed Change
Order.  Hawaiian Telcom will pay the Variable Enhancement Service Charges on a
time and materials (“T&M”) basis as set forth below in the Variable Enhancement
Team Charges Table (Exhibit D-2, Table 2):

 

Role

 

[ * ]

Senior Manager - US

 

[ * ]

Project Manager - US

 

[ * ]

Business Consultant/Analyst - US

 

[ * ]

Technical Lead – US

 

[ * ]

Snr Programmer – US

 

[ * ]

Programmer – US

 

[ * ]

Project Manager - Manila

 

[ * ]

Technical Lead - Manila

 

[ * ]

Snr Programmer - Manila

 

[ * ]

Programmer, Manila

 

[ * ]

 

Exhibit D-2, Table 2 – Variable Enhancement Team & Charges

Note: Replacing p.27 of Exhibit D-2 only

 

3.2 The Enhancement Services scope of work for the Hawaiian Telcom authorized
capacity will be prioritized by Hawaiian Telcom and defined in a mutually agreed
project plan maintained by the Parties.  The project plan will be used as a
basis for planning and tracking of resource utilization.  Such project plan
shall include the following information:

 

(i)            detailed description of the scope of Services to be provided by
the authorized capacity including Deliverables to be provided;

(ii)           detailed description of Hawaiian Telcom’s obligations;

(iii)          the schedule for performance of the Services including planned
milestone dates (for which the Acceptance sign-off procedures defined in
Exhibit C of the Agreement will be used);

(iv)          any additional resources required to be provided by Hawaiian
Telcom for the performance of the Services.

 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

Accenture and Hawaiian Telcom will use Reasonable Efforts with then currently
deployed personnel to complete specific projects by the applicable planned
milestones referred to in subsection (iii) above.  Additionally, Enhancement
Services resources will not be used to perform AM Services or warranty services
unless otherwise approved by Hawaiian Telcom.

 

Any changes in scope or planned effort will be documented in the project plan
and both parties will work together in good faith to jointly reprioritize the
assignments for the Hawaiian Telcom authorized capacity for Enhancements
Services.

 

10.                 Amendment to Exhibit D: Sections 3.3 & 3.4, Resources Not
Dedicated to Enhancement Capacity Work Order & Non-Enhancement Capacity Resource
Pool Resources, is deleted in its entirety.

 

11.                 Termination for Convenience: Hawaiian Telcom may terminate,
for convenience, the Enhancement Services Statement of Work with thirty (30)
days written notice without liability other than for payment of applicable
Enhancement Services Charges provided up to the effective date of termination.
In the case of early termination, Accenture will also invoice Hawaiian Telcom
for any additional out-of-pocket expenses incurred only as a result of early
termination such as apartment lease early exit/break fees.

 

12.                 Scope Management and Reporting:  The Parties hereby agree
that Enhancement Services scope may be refined and further modified as mutually
agreed in writing during the Enhancement Services Term and shall at all times be
documented via the Agreement’s change control procedures.  Accenture will
provide monthly status reports that will track planned and actual schedules,
costs and budget for each active project as reasonably required and agreed to
with Hawaiian Telcom.

 

Enhancement Services projects will be scheduled for deployment to production in
accordance with a monthly release management process or as otherwise mutually
agreed by the parties.

 

13.                 Defined Terms: Any terms not defined in this Amendment will
have the same meaning as in the Agreement.

 

14.                 Effect of Amendment:  Unless otherwise amended herein, all
terms and conditions of the Agreement remain unmodified and in full force and
effect.

 

* * * * * * *

 

[Balance of page intentionally left blank; signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

By:

/s/ Michael S. Ruley

 

 

 

Name:

Michael S. Ruley

 

 

Title:

Chief Executive Officer

 

 

Date:

January 3, 2008

 

 

ACCENTURE LLP

 

By:

/s/ Timothy A. Hale

 

 

 

 

Name:

Timothy A. Hale

 

 

Title:

Partner

 

 

Date:

January 3, 2008

 

6

--------------------------------------------------------------------------------